 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9                                                        Case No.: 3:18-cv-02327-AJB-MSB
     STEVEN WAYNE BONILLA
10
     CDCR #J-48500,                                       ORDER DENYING PLAINTIFF’S
11                                       Plaintiff,       MOTION TO PROCEED IN FORMA
                                                          PAUPERIS AS BARRED BY
12                        vs.                             28 U.S.C. § 1915(g) AND
13                                                        DISMISSING CIVIL ACTION AS
     SAN DIEGO COUNTY JUDGE
                                                          FRIVOLOUS PURSUANT TO
14   AMALIA L. MEZA, et al.,
                                                          28 U.S.C. § 1915A(b)(1)
15                                   Defendants.
                                                          [ECF No. 6]
16
17
18         Steven Wayne Bonilla (“Plaintiff”), currently incarcerated at San Quentin State
19   Prison, and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983
20   on October 9, 2018. (See Compl., ECF No. 1).1 Plaintiff’s Complaint seeks to “void” his
21   Alameda County criminal judgment and death sentence “on its face” and to be
22   “release[d] … from his false and unlawful imprisonment.” (Id. at 3.) Plaintiff claimed
23   several San Diego and Imperial County Judges colluded with Alameda County
24
25   1
      Plaintiff also alleged jurisdiction pursuant to 18 U.S.C. § 241 and § 242, but those criminal
26   statutes do not support a private cause of action. See Compl., ECF No. 1 at 1; Aldabe v.
     Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (18 U.S.C. §§ 241 and 242 provide no private
27   right of action and cannot form basis for civil suit).

                                                      1
                                                                               3:18-cv-02327-AJB-MSB
 1   prosecutors in a criminal conspiracy to “charge-convict-execute [him],” … “an innocent
 2   citizen[,] after decades of false imprisonment, involuntary servitude/slavery.” (Id. at 4-
 3   11.)2
 4   I.      Procedural History
 5           On January 23, 2019, the Court dismissed Plaintiff’s case because: (1) he failed to
 6   prepay the civil filing fee required by 28 U.S.C. § 1914(a); (2) he is no longer eligible to
 7   proceed in forma pauperis (“IFP”) due to his abusive litigation history and his failure to
 8   allege “imminent danger of serious physical injury” pursuant to 28 U.S.C. § 1915(g);
 9   and (3) his Complaint is frivolous and malicious insofar as it “merely repeats pending or
10   previously litigated claims.” See ECF No. 3 at 5 (citing 28 U.S.C. § 1915A(b)(1); Cato v.
11   United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)). The Court further certified that an
12   appeal would also be frivolous pursuant to 28 U.S.C. § 1915(a)(3), and directed the Clerk
13   of the Court to close the file. (Id. at 6.)
14           Undaunted, Plaintiff responded by filing a Motion to Proceed IFP (ECF No. 6),
15   followed by another (ECF No. 11), and a pleading entitled “”Transfer is Unlawful When
16   Remedy is Available There” (ECF No. 8), in which he repeats the “false imprisonment”
17   claims alleged in his original Complaint. (Id. at 1.)
18   ///
19   ///
20
21   2
      In fact, Plaintiff has filed more than 1,000 separate civil rights actions and habeas corpus
22   petitions over the course of the last 17 years, several recently in the Southern District of
     California, but the vast majority of which in the Northern District of California, where
23   Alameda County is situated, where he was convicted by jury of first degree murder with
24   special circumstances and sentenced to death in 1992, and where he remains incarcerated.
     See People v. Bonilla, 41 Cal. 4th 313 (2007); https://pcl.uscourts.gov/pcl/pages/
25   search/results/parties.jsf?sid=0f7a0af6f9034cf4a172fe0af07fe2ca (last visited May 9,
26   2019); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (Courts “may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those
27   proceedings have a direct relation to matters at issue.”) (citation and quotations omitted).

                                                   2
                                                                               3:18-cv-02327-AJB-MSB
 1   II.    Motion to Proceed IFP
 2          As the Court noted in its January 23, 2019 Order, Plaintiff has a well-documented
 3   and abusive litigation history and as a result is no longer entitled the privilege to proceed
 4   IFP in federal court unless he claims to face “imminent danger of serious physical injury”
 5   at the time of filing. See Andrews v. Cervantes, 493 F.3d 1047, 1051-52 (9th Cir. 2007)
 6   (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
 7   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of
 8   filing.”). He continues to make no such allegations here. See In re Steven Bonilla, 2012
 9   WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting Plaintiff’s litigation history in the
10   Northern District of California, including the dismissal of 34 pro se civil rights actions
11   between June 1 and October 31, 2011 alone, which were dismissed “because the
12   allegations in [his] complaints d[id] not state a claim for relief under § 1983.”); id. at *3
13   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
14   he no longer qualifies to proceed in forma pauperis in any civil rights action.” (citing In
15   re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19.)).
16   III.   Initial Screening per 28 U.S.C. § 1915A(b)
17          Further, as the Court also noted in its previous Order, even if Plaintiff paid the full
18   filing fee or were eligible to proceed IFP, 28 U.S.C. § 1915A, also enacted as part of the
19   PLRA, requires sua sponte dismissal of prisoner complaints like his, or any portions of
20   them, which are “frivolous, malicious, or fail[ ] to state a claim upon which relief may be
21   granted.” 28 U.S.C. § 1915A(b); See Coleman v. Tollefson, 135 S. Ct. 1759, 1764 (2015).
22   “The purpose of § 1915A is to ‘ensure that the targets of frivolous or malicious suits need
23   not bear the expense of responding.”’ Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir.
24   2014) (internal citation omitted). Plaintiff seeks to “void” his Alameda County criminal
25   conviction and sentence, in this case, as he has in all his cases, and continues to sue
26   various prosecutors and the multiple judges assigned to review his repetitive and
27   unsuccessful collateral attacks. See Compl., ECF No. 1 at 1.


                                                    3
                                                                                3:18-cv-02327-AJB-MSB
 1         As Plaintiff is now well aware, to the extent he expressly seeks to vacate a capital
 2   conviction and sentence, and to end his “false imprisonment,” a writ of habeas corpus is
 3   his sole federal remedy. See Compl., ECF No. 1 at 6, 13. He may not employ § 1983 as a
 4   vehicle to set aside an existing criminal conviction, to shorten or alter his sentence, or to
 5   end his confinement. Preiser v. Rodriguez, 411 U.S. 475, 479 (1973) (“Release from
 6   penal custody is not an available remedy under the Civil Rights Act”); Nettles v.
 7   Grounds, 830 F.3d 922, 933 (9th Cir. 2016) (en banc) (“[H]abeas corpus is the exclusive
 8   remedy to attack the legality of [a] conviction or sentence....”); cf. Wilkinson v. Dotson,
 9   544 U.S. 74, 81 (2005) (“§ 1983 remains available for procedural challenges where
10   success in the action would not necessarily spell immediate or speedier release for the
11   prisoner ... habeas remedies do not displace § 1983 actions where success in the civil
12   rights suit would not necessarily vitiate the legality of (not previously invalidated) state
13   confinement.”).
14         Finally, as the Court also noted in its January 23, 2019 Order, Plaintiff may not file
15   multiple suits that “‘that merely repeat[] pending or previously litigated claims.’” Cato,
16   70 F.3d at 1105 n.2 (applying 28 U.S.C. § 1915(d) (re-codified at 28 U.S.C.
17   §§ 1915(e)(2)(B)(i), 1915A(b)(1)); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.
18   1988) (duplicative or repetitious litigation of virtually identical causes of action is subject
19   to dismissal under 28 U.S.C. § 1915 as malicious); Van Meter v. Morgan, 518 F.2d 366
20   (8th Cir. 1975) (dismissal of complaint as frivolous was not an abuse of discretion where
21   plaintiff had filed other similar complaints); Ortega v. Ritchie, No. 18-CV-02944-HSG
22   (PR), 2018 WL 3744154, at *2 (N.D. Cal. Aug. 7, 2018).
23         Plaintiff filed a dozen civil rights cases in the Southern District of California in
24   2018. All have challenged the validity of his 1982 Alameda County capital conviction
25   pursuant to § 1983, all have named various judges, court staff, and prosecutors as
26   defendants, and not one has been permitted to proceed. See e.g., Bonilla v. Battaglia, S.D.
27   Cal. Civil Case No. 3:18-cv-00941-CAB-BGS (ECF No. 2); Bonilla v. Montenegro, S.D.


                                                    4
                                                                                3:18-cv-02327-AJB-MSB
 1   Cal. Civil Case No. 3:18-cv-00953-MMA-NLS (ECF No. 5); Bonilla v. Plourd, S.D. Cal.
 2   Civil Case No. 3:18-cv-00954-BAS-JLB (ECF No. 5); Bonilla v. Meza, S.D. Cal. Civil
 3   Case No. 3:18-cv-00977-WQH-BGS (ECF No. 2); Bonilla v. Hernandez, S.D. Cal. Civil
 4   Case No. 3:18-cv-00978-JLS-BLM (ECF No. 5); Bonilla v. Rodriquez, S.D. Cal. Civil
 5   Case No. 3:18-cv-01759-CAB-RBM (ECF No. 6); Bonilla v. Jauregui, S.D. Cal. Civil
 6   Case No. 3:18-cv-01891-DMS-PCL (ECF No. 4); Bonilla v. McConnell, S.D. Cal. Civil
 7   Case No. 3:18-cv-02060-AJB-JMA (ECF No. 3); Bonilla v. Bashant, S.D. Cal. Civil
 8   Case No. 3:18-cv-02061-GPC-WVG (ECF No. 2); Bonilla v. Sammartino, S.D. Cal. Civil
 9   Case No. 3:18-cv-02062-LAB-AGS (ECF No. 2); Bonilla v. Battaglia, S.D. Cal. Civil
10   Case No. 3:18-cv-02301-JLS-BGS (ECF No. 2).
11         Because this latest § 1983 case, like all Plaintiff’s others, simply repeats the same
12   allegations challenging the validity of his conviction and sentence which have
13   consistently been rejected in this district and in others, the Court continues to find that
14   Plaintiff’s current Complaint is subject to sua sponte dismissal as frivolous pursuant to 28
15   U.S.C. § 1915A(b)(1). See Lopez v. Smith, 203 F.3d 1122, 1127 n.8 (9th Cir. 2000) (en
16   banc) (noting that if claims are classified as frivolous, “there is by definition no merit to
17   the underlying action and so no reason to grant leave to amend”).
18   IV.   Conclusion and Orders
19         For the reasons explained, the Court:
20         (1) DENIES Plaintiff’s Motion to Proceed IFP [ECF No. 6] as barred by 28 U.S.C.
21   § 1915(g) and DISMISSES this civil action as frivolous pursuant to 28 U.S.C.
22   § 1915A(b)(1); (2) RE-CERTIFIES that an IFP appeal would not be taken in good faith
23   pursuant to 28 U.S.C. § 1915(a)(3); and (3) DIRECTS the Clerk to close the file.
24         IT IS SO ORDERED.
25   Dated: May 10, 2019
26
27


                                                    5
                                                                                3:18-cv-02327-AJB-MSB
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     6
         3:18-cv-02327-AJB-MSB
